internal_revenue_service number release date index number ---------------------------------------- ----------------------- -------------------------------------------------- ------------------------------ ------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b03 plr-132686-13 date date fund ------------------------ ----------------------------------------------------------------------- trust state investment manager date year year year year year dear ---------------- -------------------------------- ---------------------------------------------- --------------------------------------------- -------------------- ------- ------- ------- ------- ------- this ruling responds to a letter dated date submitted on behalf of fund fund requests consent to revoke a previous election made by fund under sec_4982 of the internal_revenue_code the code for year and subsequent years plr-132686-13 facts fund is a diversified series of trust organized under the laws of state fund is registered with the securities_and_exchange_commission as a diversified open-ended investment_company under the investment_company act of u s c 80a-1 et seq as amended fund has made an election under sec_851 to be treated as a regulated_investment_company ric for federal_income_tax purposes under subtitle a chapter subchapter_m of the code fund’s overall_method_of_accounting is an accrual_method and its taxable_year is the calendar_year on date fund was reorganized into a series of trust pursuant to a reorganization within the meaning of sec_368 in year fund elected under sec_4982 to use the taxable_year ending on december in lieu of the one-year period ending on october for the purposes of calculating the required_distribution under sec_4982 and e in order to avoid payment of an excise_tax under sec_4982 the election under sec_4982 was made in an attempt to reduce the complexity of tax_accounting associated with calculating required distributions of ordinary_income capital_gain_net_income foreign_currency gains and losses and gains and losses pursuant to sec_1296 under the excise_tax and subchapter_m provisions of the code however fund’s experience has been that its sec_4982 election created additional administrative burdens primarily due to time constraints in declaring required excise_tax distributions furthermore after the reorganization described above fund’s investment manager was replaced with investment manager investment manager advises multiple rics and except for fund none of the rics have made an election under sec_4982 creating inconsistencies between the funds and in turn additional administrative burdens lastly the promulgation of regulations coordinating the excise_tax and subchapter_m provisions has greatly reduced the administrative burden of having a tax_year different from the period used for determining fund’s required_distribution under sec_4982 accordingly fund seeks consent to revoke its election to use the taxable_year for purposes of calculating fund’s required_distribution for purposes of sec_4982 and sec_4982 fund makes the following representations fund’s desire to revoke its election is due to administrative and non-tax related financial burdens caused by the election fund is not seeking to revoke its election in order to preserve or secure a tax_benefit plr-132686-13 fund will neither benefit through hindsight nor prejudice the interests of the government if permitted to revoke its election and fund will not make a subsequent election under sec_4982 for at least five calendar years following the year of the grant of revocation law and analysis sec_4982 imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution over the distributed_amount for the calendar_year sec_4982 defines the term required_distribution to mean with respect to any calendar_year the sum of a percent of the ric’s ordinary_income for such calendar_year as defined in sec_4982 plus b percent of its capital_gain_net_income for the one-year period ending on october of such calendar_year sec_4982 provides that if the taxable_year of a ric ends with the month of november or december the ric may elect to have its taxable_year taken into account in lieu of the one-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary sec_4982 provides that any specified_gain or specified_loss which would be properly taken into account for the portion of the calendar_year after october shall be treated as arising on january of the following calendar_year sec_4982 defines specified_gain and specified_loss as ordinary gain_or_loss from the sale exchange or other_disposition of property including the termination of a position with respect to such property the terms include any foreign_currency_gain_or_loss attributable to a sec_988 transaction and any amount includible in gross_income under sec_1296 in the case of gain or allowable as a deduction under sec_1296 in the case of loss sec_4982 provides that if a ric makes an election under sec_4982 the last day of the ric’s taxable_year will be substituted for october sec_4982 provides that for the purposes of determining a ric’s ordinary_income each specified mark-to-market provision shall be applied as if such ric’s taxable_year ended on october sec_4982 also provides that in the case of a ric making an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the ric’s taxable_year for october sec_4982 defines specified_mark_to_market_provision as sec_1256 and sec_1296 and any other provision of the code or regulations thereunder which treats property as disposed of on the last day of the taxable_year plr-132686-13 sec_4982 and sec_4982 provide that a ric with a calendar_year that does not have a sec_4982 election in effect will compute capital_gain_net_income for a one-year period ending on october for a ric that is revoking its election under sec_4982 there is a possible inference that for the first year following the revocation such ric’s calculation of its capital_gain_net_income will include the november-december period twice once as part of the preceding calendar_year and then again as part of the one-year period calculation for the year_of_change to clarify that such a double inclusion is not required fund has requested that the calculation of its required_distribution with respect to capital_gain_net_income be determined on the basis of capital_gain_net_income realized and recognized during the ten-month period from january through october of year fund also requested that the same shortened tax_year be applied for the calculation of items of gain_or_loss described in sec_4982 and however due to the differing statutory language of sec_4982 and from that of sec_4982 and e such an additional ruling is unnecessary unlike sec_4982 sec_4982 and do not refer to a one-year period calculation sec_4982 provides that amounts that otherwise would be taken into account for the portion of a calendar_year after october are treated as arising on january of the following year effectively deferring inclusion of these amounts until the subsequent year because fund had a sec_4982 election in place for year sec_4982 and c would be applied to treat specified gains or losses which would be properly taken into account for the portion of the calendar_year after december year as arising on january of year in other words for the years that the sec_4982 election was in place there was no deferral of specified gains or losses and the fund’s revocation of the sec_4982 election will have no effect on the calculation of the year sec_4982 specified gains and losses in addition sec_4982 states that each specified mark-to-market provision shall be applied as if the company’s taxable_year ended on october it also provides that in the case of a ric making an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the ric's taxable_year for october because fund had a sec_4982 election in place for year sec_4982 would be applied to treat the specified mark-to-market provisions as applying on december of year and the revocation of the sec_4982 election for year will not cause the year gains to be attributed to year conclusion based upon the information submitted and the representations made we conclude that fund’s desire to revoke its election under sec_4982 is because of administrative burdens and not because of any federal tax-related financial plr-132686-13 burden caused by the election fund does not seek to revoke its election for the purpose of preserving or securing a federal tax_benefit additionally fund will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke its election accordingly based on the representations made and pursuant to sec_4982 the secretary consents to the revocation of the election made by fund under sec_4982 effective for calendar_year and subsequent years in addition in calculating the required_distribution for calendar_year for purposes of sec_4982 and e the capital_gain_net_income will be determined on the basis of the capital_gains_and_losses realized and recognized during the 10-month period from january year through october year as a condition to the secretary’s consent to the revocation pursuant to sec_4982 fund may not make a subsequent election under sec_4982 for a period of five calendar years following the year to which the grant of revocation applies ie year through year inclusive except as specifically ruled upon above no opinion is expressed or implied as to any other federal excise or income_tax consequences this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives it is important that a copy of this letter be attached to the federal income and excise_tax returns filed by fund for the year to which this ruling applies sincerely __________________________________ k scott brown branch chief branch office of associate chief_counsel financial institutions and products cc
